

114 HR 5209 IH: Counter-Kleptocracy Act
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5209IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Mr. Cohen (for himself, Mr. Wilson of South Carolina, Mr. Malinowski, Mr. Curtis, Mr. Cleaver, Mr. Fitzpatrick, Ms. Jackson Lee, Ms. Salazar, Ms. Kaptur, Mr. Hill, Ms. Porter, Mr. Gonzalez of Ohio, Ms. Spanberger, Mr. Hudson, Mr. Phillips, Mr. Veasey, Mr. Gallego, and Ms. Moore of Wisconsin) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo combat the national security threat of foreign corruption and kleptocracy, and for other purposes.1.Short titleThis Act may be cited as the Counter-Kleptocracy Act.2.Combating Global Corruption Act of 2021(a)Short titleThis section may be cited as the Combating Global Corruption Act of 2021.(b)DefinitionsIn this section:(1)Corrupt actorThe term corrupt actor means—(A)any foreign person or entity that is a government official or government entity responsible for, or complicit in, an act of corruption; and(B)any company, in which a person or entity described in subparagraph (A) has a significant stake, which is responsible for, or complicit in, an act of corruption.(2)CorruptionThe term corruption means the unlawful exercise of entrusted public power for private gain, including by bribery, nepotism, fraud, or embezzlement.(3)Significant corruptionThe term significant corruption means corruption committed at a high level of government that has some or all of the following characteristics:(A)Illegitimately distorts major decision-making, such as policy or resource determinations, or other fundamental functions of governance.(B)Involves economically or socially large-scale government activities. (c)Publication of tiered ranking list(1)In generalThe Secretary of State shall annually publish, on a publicly accessible website, a tiered ranking of all foreign countries.(2)Tier 1 countriesA country shall be ranked as a tier 1 country in the ranking published under paragraph (1) if the government of such country is complying with the minimum standards set forth in subsection (d).(3)Tier 2 countriesA country shall be ranked as a tier 2 country in the ranking published under paragraph (1) if the government of such country is making efforts to comply with the minimum standards set forth in subsection (d), but is not achieving the requisite level of compliance to be ranked as a tier 1 country.(4)Tier 3 countriesA country shall be ranked as a tier 3 country in the ranking published under paragraph (1) if the government of such country is making de minimis or no efforts to comply with the minimum standards set forth in subsection (d).(d)Minimum standards for the elimination of corruption and assessment of efforts To Combat corruption(1)In generalThe government of a country is complying with the minimum standards for the elimination of corruption if the government—(A)has enacted and implemented laws and established government structures, policies, and practices that prohibit corruption, including significant corruption;(B)enforces the laws described in paragraph (1) by punishing any person who is found, through a fair judicial process, to have violated such laws;(C)prescribes punishment for significant corruption that is commensurate with the punishment prescribed for serious crimes; and(D)is making serious and sustained efforts to address corruption, including through prevention.(2)Factors for assessing government efforts To combat corruptionIn determining whether a government is making serious and sustained efforts to address corruption, the Secretary of State shall consider, to the extent relevant or appropriate, factors such as—(A)whether the government of the country has criminalized corruption, investigates and prosecutes acts of corruption, and convicts and sentences persons responsible for such acts over which it has jurisdiction, including, as appropriate, incarcerating individuals convicted of such acts; (B)whether the government of the country vigorously investigates, prosecutes, convicts, and sentences public officials who participate in or facilitate corruption, including nationals of the country who are deployed in foreign military assignments, trade delegations abroad, or other similar missions, who engage in or facilitate significant corruption;(C)whether the government of the country has adopted measures to prevent corruption, such as measures to inform and educate the public, including potential victims, about the causes and consequences of corruption;(D)what steps the government of the country has taken to prohibit government officials from participating in, facilitating, or condoning corruption, including the investigation, prosecution, and conviction of such officials;(E)the extent to which the country provides access, or, as appropriate, makes adequate resources available, to civil society organizations and other institutions to combat corruption, including reporting, investigating, and monitoring;(F)whether an independent judiciary or judicial body in the country is responsible for, and effectively capable of, deciding corruption cases impartially, on the basis of facts and in accordance with the law, without any improper restrictions, influences, inducements, pressures, threats, or interferences (direct or indirect);(G)whether the government of the country is assisting in international investigations of transnational corruption networks and in other cooperative efforts to combat significant corruption, including, as appropriate, cooperating with the governments of other countries to extradite corrupt actors;(H)whether the government of the country recognizes the rights of victims of corruption, ensures their access to justice, and takes steps to prevent victims from being further victimized or persecuted by corrupt actors, government officials, or others;(I)whether the government of the country protects victims of corruption or whistleblowers from reprisal due to such persons having assisted in exposing corruption, and refrains from other discriminatory treatment of such persons;(J)whether the government of the country is willing and able to recover and, as appropriate, return the proceeds of corruption;(K)whether the government of the country is taking steps to implement financial transparency measures in line with the Financial Action Task Force recommendations, including due diligence and beneficial ownership transparency requirements; (L)whether the government of the country is facilitating corruption in other countries in connection with state-directed investment, loans or grants for major infrastructure, or other initiatives; and(M)such other information relating to corruption as the Secretary of State considers appropriate.(3)Assessing government efforts To combat corruption in relation to relevant international commitmentsIn determining whether a government is making serious and sustained efforts to address corruption, the Secretary of State shall consider the government of a country’s compliance with the following, as relevant:(A)The Inter-American Convention against Corruption of the Organization of American States, done at Caracas March 29, 1996.(B)The Convention on Combating Bribery of Foreign Public Officials in International Business Transactions of the Organisation of Economic Co-operation and Development, done at Paris December 21, 1997 (commonly referred to as the Anti-Bribery Convention).(C)The United Nations Convention against Transnational Organized Crime, done at New York November 15, 2000.(D)The United Nations Convention against Corruption, done at New York October 31, 2003.(E)Such other treaties, agreements, and international standards as the Secretary of State considers appropriate. (e)Imposition of sanctions under Global Magnitsky Human Rights Accountability Act(1)In generalThe Secretary of State, in coordination with the Secretary of the Treasury, should evaluate whether there are foreign persons engaged in significant corruption for the purposes of potential imposition of sanctions under the Global Magnitsky Human Rights Accountability Act (subtitle F of title XII of Public Law 114–328; 22 U.S.C. 2656 note)— (A)in all countries identified as tier 3 countries under subsection (c); or(B)in relation to the planning or construction or any operation of the Nord Stream 2 pipeline. (2)Report requiredNot later than 180 days after publishing the list required by subsection (c)(1) and annually thereafter, the Secretary of State shall submit to the committees specified in paragraph (6) a report that includes— (A)a list of foreign persons with respect to which the President imposed sanctions pursuant to the evaluation under subsection (a);(B)the dates on which such sanctions were imposed; (C)the reasons for imposing such sanctions; and(D)a list of all foreign persons found to have been engaged in significant corruption in relation to the planning, construction, or operation of the Nord Stream 2 pipeline.(3)Form of reportEach report required by paragraph (2) shall be submitted in unclassified form but may include a classified annex. (4)Briefing in lieu of reportThe Secretary of State, in coordination with the Secretary of the Treasury, may (except with respect to the list required by paragraph (2)(D)) provide a briefing to the committees specified in paragraph (6) instead of submitting a written report required under paragraph (2), if doing so would better serve existing United States anti-corruption efforts or the national interests of the United States. (5)Termination of requirements relating to Nord Stream 2The requirements under paragraphs (1)(B) and (2)(D) shall terminate on the date that is 5 years after the date of the enactment of this Act. (6)Committees specifiedThe committees specified in this subsection are—(A)the Committee on Foreign Relations, the Committee on Appropriations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate; and(B)the Committee on Foreign Affairs, the Committee on Appropriations, the Committee on Financial Services, and the Committee on the Judiciary of the House of Representatives. (f)Designation of embassy anti-Corruption points of contact(1)In generalThe Secretary of State shall annually designate an anti-corruption point of contact at the United States diplomatic post to each country identified as tier 2 or tier 3 under subsection (c), or which the Secretary otherwise determines is in need of such a point of contact. The point of contact shall be the chief of mission or the chief of mission's designee.(2)ResponsibilitiesEach anti-corruption point of contact designated under subsection (a) shall be responsible for enhancing coordination and promoting the implementation of a whole-of-government approach among the relevant Federal departments and agencies undertaking efforts to—(A)promote good governance in foreign countries; and(B)enhance the ability of such countries—(i)to combat public corruption; and(ii)to develop and implement corruption risk assessment tools and mitigation strategies.(3)TrainingThe Secretary of State shall implement appropriate training for anti-corruption points of contact designated under paragraph (1). 3.Foreign Corruption Accountability Act(a)Short titleThis section may be cited as the Foreign Corruption Accountability Act.(b)FindingsCongress finds the following:(1)When public officials and their allies use the mechanisms of government to engage in extortion or bribery, they impoverish their countries’ economic health and harm citizens. (2)By empowering the United States Government to hold to account foreign public officials and their associates who engage in extortion or bribery, the United States can deter malfeasance and ultimately serve the citizens of fragile countries suffocated by corrupt bureaucracies.(3)The Special Inspector General for Afghan Reconstruction’s 2016 report Corruption in Conflict: Lessons from the U.S. Experience in Afghanistan included the recommendation, Congress should consider enacting legislation that authorizes sanctions against foreign government officials or their associates who engage in corruption..(c)Authorization of imposition of sanctions(1)In generalThe President may impose the sanctions described in paragraph (2) with respect to any foreign person who is an individual the President determines—(A)engages in public corruption activities against a United States person, including—(i)soliciting or accepting bribes;(ii)using the authority of the state to extort payments; or(iii)engaging in extortion; or(B)conspires to engage in, or knowingly and materially assists, sponsors, or provides significant financial, material, or technological support for any of the activities described in subparagraph (A).(2)Sanctions described(A)Ineligibility for visas and admissions to the United StatesThe foreign person shall be—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.). (B)Current visas revoked(i)In generalThe issuing consular officer or the Secretary of State, (or a designee of the Secretary of State) shall, in accordance with section 221(i) of the Immigration and Nationality Act (8 U.S.C. 1201(i)), revoke any visa or other entry documentation issued to the foreign person regardless of when the visa or other entry documentation is issued. (ii)Effect of revocationA revocation under clause (i) shall—(I)take effect immediately; and (II)automatically cancel any other valid visa or entry documentation that is in the foreign person’s possession. (iii)Regulations requiredNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall prescribe such regulations as are necessary to carry out this subsection.(3)Exception To comply with law enforcement objectives and Agreement regarding the Headquarters of the United NationsSanctions under paragraph (2) shall not apply to a foreign person if admitting the person into the United States—(A)would further important law enforcement objectives; or(B)is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations of the United States.(4)Termination of sanctionsThe President may terminate the application of sanctions under this section with respect to a foreign person if the President determines and reports to the appropriate congressional committees not later than 15 days before the termination of the sanctions that—(A)the person is no longer engaged in the activity that was the basis for the sanctions or has taken significant verifiable steps toward stopping the activity;(B)the President has received reliable assurances that the person will not knowingly engage in activity subject to sanctions under this part in the future; or (C)the termination of the sanctions is in the national security interests of the United States.(5)Regulatory authorityThe President shall issue such regulations, licenses, and orders as are necessary to carry out this section.(6)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(A)the Committee on the Judiciary, the Committee on Financial Services, and the Committee on Foreign Affairs of the House of Representatives; and(B)the Committee on the Judiciary, the Committee on Banking, Housing, and Urban Affairs, and the Committee on Foreign Relations of the Senate.(d)Reports to Congress(1)In generalThe President shall submit to the appropriate congressional committees, in accordance with paragraph (2), a report that includes—(A)a list of each foreign person with respect to which the President imposed sanctions pursuant to subsection (c) during the year preceding the submission of the report;(B)the number of foreign persons with respect to which the President—(i)imposed sanctions under subsection (c)(1) during that year; and(ii)terminated sanctions under subsection (c)(6) during that year;(C)the dates on which such sanctions were imposed or terminated, as the case may be;(D)the reasons for imposing or terminating such sanctions; (E)the total number of foreign persons considered under subsection (c)(3) for whom sanctions were not imposed; and(F)recommendations as to whether the imposition of additional sanctions would be an added deterrent in preventing public corruption.(2)Dates for submission(A)Initial reportThe President shall submit the initial report under paragraph (1) not later than 120 days after the date of the enactment of this Act.(B)Subsequent reportsThe President shall submit a subsequent report under paragraph (1) on December 10, or the first day thereafter on which both Houses of Congress are in session, of—(i)the calendar year in which the initial report is submitted if the initial report is submitted before December 10 of that calendar year; and(ii)each calendar year thereafter.(3)Form of report(A)In generalEach report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(B)ExceptionThe name of a foreign person to be included in the list required by paragraph (1)(A) may be submitted in the classified annex authorized by subparagraph (A) only if the President—(i)determines that it is vital for the national security interests of the United States to do so; and(ii)uses the annex in a manner consistent with congressional intent and the purposes of this section.(4)Public availability(A)In generalThe unclassified portion of the report required by paragraph (1) shall be made available to the public, including through publication in the Federal Register.(B)Nonapplicability of confidentiality requirement with respect to visa recordsThe President shall publish the list required by paragraph (1)(A) without regard to the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States.(5)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(A)the Committee on Appropriations, the Committee on Foreign Affairs, the Committee on Financial Services, and the Committee on the Judiciary of the House of Representatives; and(B)the Committee on Appropriations, the Committee on Foreign Relations, the Committee on Banking, Housing, and Urban Affairs, and the Committee on the Judiciary of the Senate.(e)Sunset(1)In generalThe authority to impose sanctions under subsection (c) and the requirements to submit reports under subsection (d) shall terminate on the date that is 6 years after the date of enactment of this Act.(2)Continuation in effect of sanctionsSanctions imposed under subsection (c) on or before the date specified in paragraph (1), and in effect as of such date, shall remain in effect until terminated in accordance with the requirements of subsection (c)(4).(f)DefinitionsIn this section:(1)EntityThe term entity means a partnership, association, trust, joint venture, corporation, group, subgroup, or other organization.(2)Foreign personThe term foreign person means a person that is not a United States person.(3)United States personThe term United States person means a person that is a United States citizen, permanent resident alien, entity organized under the laws of the United States or any jurisdiction within the United States (including foreign branches), or any person in the United States.(4)PersonThe term person means an individual or entity.(5)Public corruptionThe term public corruption means the unlawful exercise of entrusted public power for private gain, including by bribery, nepotism, fraud, or embezzlement. 4.Foreign Extortion Prevention Act(a)Short titleThis section may be cited as the Foreign Extortion Prevention Act.(b)Prohibition of demand for bribeSection 201 of title 18, United States Code, is amended—(1)in subsection (a), by adding at the end the following:(4)The term foreign official means—(A)any official or employee of a foreign government or any department, agency, or instrumentality thereof;(B)any official or employee of a public international organization;(C)any person acting in an official capacity for or on behalf of any such government or department, agency, or instrumentality, or for or on behalf of any such public international organization; or(D)any person acting in an unofficial capacity for or on behalf of and with authorization from any such government or department, agency, or instrumentality, or for or on behalf of and with authorization from any such public international organization.(5)The term public international organization means—(A)an organization that is designated by Executive order pursuant to section 1 of the International Organizations Immunities Act (22 U.S.C. 288); or(B)any other international organization that is designated by the President by Executive order for the purposes of this section, effective as of the date of publication of such order in the Federal Register.; and(2)by adding at the end the following:(f)(1)In generalIt shall be unlawful for any foreign official or person selected to be a foreign official to corruptly demand, seek, receive, accept, or agree to receive or accept, directly or indirectly, anything of value personally or for any other person or non-governmental entity, in or affecting interstate commerce, in return for—(A)being influenced in the performance of any official act;(B)being induced to do or omit to do any act in violation of the official duty of such official or person; or(C)conferring any improper advantage, in connection with obtaining or retaining business for or with, or directing business to, any person. (2)PenaltiesAny person who violates paragraph (1) of this section shall be fined not more than $250,000 or three times the monetary equivalent of the thing of value, or imprisoned for not more than fifteen years, or both. (3)TransferExcept for costs related to the administration and enforcement of the Foreign Extortion Prevention Act, all fines and penalties imposed against a person under paragraph (2) of this section, whether pursuant to a criminal prosecution, enforcement proceeding, deferred prosecution agreement, non-prosecution agreement, a declination to prosecute or enforce, a civil penalty, or any other resolution, shall be deposited in the Victims of Kleptocracy Fund established under subsection (l) of this section.(4)JurisdictionAn offense under paragraph (1) of this section shall be subject to extraterritorial Federal jurisdiction.(5)ReportNot later than one year after the date of enactment of the Foreign Extortion Prevention Act, and annually thereafter, the Attorney General shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate, and post on the publicly available website of the Department of Justice, a report—(A)providing an overview of the scale and nature of bribery involving foreign officials, including an analysis of where these crimes are most likely to be committed;(B)focusing, in part, on demands by foreign officials for bribes from United States domiciled or incorporated entities, and the efforts of foreign governments to prosecute such cases;(C)addressing United States diplomatic efforts to protect United States domiciled or incorporated entities from foreign bribery, and the effectiveness of those efforts in protecting such entities;(D)summarizing major actions taken under this section in the previous year, including, but not limited to, enforcement actions taken and penalties imposed;(E)evaluating the effectiveness of the Department of Justice in enforcing this section;(F)detailing what resources or legislative action the Department of Justice needs to ensure adequate enforcement of this section; and(G)studying the efficacy of mutual legal assistance treaties and how they can be improved or built upon in multilateral fora, including the identification of legal and policy issues that are delaying prompt responses.(6)Annual publication of Mutual Legal Assistance Treaty dataNot later than one year after the date of enactment of the Foreign Extortion Prevention Act, and annually thereafter, the Attorney General shall publish on the website of the Department of Justice—(A)the number of requests for mutual legal assistance made to the Department of Justice from foreign governments during the preceding year;(B)the number of requests for mutual legal assistance returned for noncompliance during the preceding year;(C)the reason or reasons each request for mutual legal assistance returned for noncompliance was so returned;(D)the number of requests for mutual legal assistance processed by the Department of Justice during the preceding year;(E)the median length of time taken to process a request for mutual legal assistance by the Department of Justice;(F)the number of requests for mutual legal assistance that have been pending or not completely fulfilled within six months of receipt and the number of requests for mutual legal assistance that have been pending or not completely fulfilled within one year or longer of receipt; and(G)the number of outreach efforts by the Department of Justice to explain how foreign countries can receive mutual legal assistance.(7)Victims of Kleptocracy FundThere is established in the United States Treasury a fund to be known as the Victims of Kleptocracy Fund. Amounts deposited into the Victims of Kleptocracy Fund pursuant to paragraph (3) of this subsection or other law shall be available to the Attorney General, without fiscal year limitation or need for subsequent appropriation, only for the purposes of—(A)the International Criminal Investigative Training Assistance Program;(B)the Kleptocracy Asset Recovery Initiative;(C)the Office of Overseas Prosecutorial Development, Assistance, and Training; and(D)the Office of International Affairs, including for the hiring of personnel to speed processing of requests for mutual legal assistance.(8)ConstructionThis subsection shall not be construed as encompassing conduct that would violate section 30A of the Securities Exchange Act of 1934 (15 U.S.C. 78dd–1) or section 104 or 104A of the Foreign Corrupt Practices Act of 1977 (15 U.S.C. 78dd–2; 15 U.S.C. 78dd–3) whether pursuant to a theory of direct liability, conspiracy, complicity, or otherwise..5.Golden Visa Accountability Act(a)Short titleThis section may be cited as the Golden Visa Accountability Act.(b)DefinitionsIn this section:(1)Foreign stateThe term foreign state has the meaning given such term in section 1603 of title 28, United States Code.(2)Foreign investor visaThe term foreign investor visa means any visa or passport granted by a foreign investor visa program.(3)Foreign investor visa denialThe term foreign investor visa denial means the decision of a foreign state to deny an applicant a foreign investor visa because of involvement in corruption or serious human rights abuse.(4)Foreign investor visa programThe term foreign investor visa program means any visa or passport program of a foreign state that provides a visa or citizenship in exchange for an investment of any size.(5)United States investor visa denialThe term United States investor visa denial means a decision to deny an applicant a visa under section 203(b)(5) of the Immigration and Nationality Act (8 U.S.C. 1153(b)(5)) because of involvement in corruption or serious human rights abuse.(6)Investor visa denials database(A)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall establish an investor visa denials database. Initially, this database shall include records related to United States investor visa denials, for the purpose of coordinating with foreign states—(i)to prevent the abuse of investor visas by foreign corrupt officials or criminals;(ii)to ensure that the proceeds of corruption are not used to purchase an investor visa; and(iii)to counter the tendency of foreign corrupt officials and criminals to shop for an investor visa.(B)ExpansionThe Secretary of State shall expand the database to include foreign investor visa denials. Foreign states that provide records related to foreign investor visa denials for inclusion in the database shall gain access to records contained therein. Priority foreign states for inclusion in this database are—(i)the foreign states of the European Union, which include Austria, Belgium, Bulgaria, Croatia, Republic of Cyprus, Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg, Malta, Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, and Sweden; and(ii)the foreign states of the Five Eyes, which include Australia, Canada, New Zealand, and the United Kingdom.(C)AdmissionForeign states may of their own volition apply for access to, and inclusion in, the investor visa denials database. The Secretary of State may admit a foreign state to the database if the Secretary determines that—(i)the foreign state will be honest and forthcoming with records regarding its foreign investor visa denials; and(ii)the foreign investor visa program is at risk of abuse by foreign corrupt officials.6.Justice for Victims of Kleptocracy Act of 2021(a)Short titleThis section may be cited as the Justice for Victims of Kleptocracy Act of 2021.(b)Forfeited property(1)In generalChapter 46 of title 18, United States Code, is amended by adding at the end the following:988.Accounting of certain forfeited property(a)AccountingThe Attorney General shall make available to the public an accounting of any property relating to foreign government corruption that is forfeited to the United States under section 981 or 982.(b)FormatThe accounting described under subsection (a) shall be published on the website of the Department of Justice in a format that includes the following:(1)A heading as follows: Assets stolen from the people of ______ and recovered by the United States, the blank space being filled with the name of the foreign government that is the target of corruption.(2)The total amount recovered by the United States on behalf of the foreign people that is the target of corruption at the time when such recovered funds are deposited into the Department of Justice Asset Forfeiture Fund or the Department of the Treasury Forfeiture Fund.(c)Updated websiteThe Attorney General shall update the website of the Department of Justice to include an accounting of any new property relating to foreign government corruption that has been forfeited to the United States under section 981 or 982 not later than 14 days after such forfeiture, unless such update would compromise an ongoing law enforcement investigation..(2)Clerical amendmentThe table of sections for chapter 46 of title 18, United States Code, is amended by adding at the end the following:988. Accounting of certain forfeited property..(c)Sense of CongressIt is the sense of Congress that recovered assets be returned for the benefit of the people harmed by the corruption under conditions that reasonably ensure the transparent and effective use, administration and monitoring of returned proceeds.7.REVEAL Act(a)Short titleThis section may be cited as the Revealing and Explaining Visa Exclusions for Accountability and Legitimacy Act or the REVEAL Act.(b)Limiting confidentiality of records(1)In generalSection 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) is amended—(A)in paragraph (1), by striking the period at the end and inserting a semicolon;(B)in paragraph (2)(B), by striking the period at the end and inserting the following: ; and; and(C)by adding at the end the following:(3)the Secretary of State may make available to the public the identity of an individual alien determined to be inadmissible to the United States pursuant to subparagraph (C) of section 212(a)(3), and the grounds on which a determination was made to refuse a visa or permit. .(2)ApplicationThis subsection and the amendments made by this subsection shall apply with respect to any determination under section 212(a)(3)(C) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)(C)) made before, on, or after the date of enactment of this Act.(3)Consideration of certain information in revealing bansIn determining whether to waive confidentiality under section 222(f)(3) of the Immigration and Nationality Act, as added by paragraph (1), the Secretary of State shall consider—(A)information provided by the chairperson and ranking member of each of the appropriate congressional committees; and(B)credible information obtained by other countries and nongovernmental organizations that monitor corruption and human rights abuse.(c)Reports to Congress(1)In generalNot later than 120 days after the date of enactment of this Act, and annually thereafter, the President shall submit to the appropriate congressional committees a report that includes, for the previous year—(A)a list of each individual that the Secretary of State determined was ineligible for an immigrant or nonimmigrant visa pursuant to subparagraph (C) of section 212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)); and (B)a list of each individual described in subparagraph (A), but for whom the Secretary of State determined not to make public the identity of the individual, and the grounds on which the determination of ineligibility was made. (2)Form of report(A)In generalEach report required by paragraph (1) shall be submitted in unclassified form, but may include a classified annex.(B)ExceptionThe name of an alien to be included in the list required by paragraph (1)(A)) may be submitted in the classified annex authorized by subparagraph (A) only if the President—(i)determines that it is vital for the national security interests of the United States to do so;(ii)uses the annex in a manner consistent with congressional intent and the purposes of this section; and(iii)not later than 15 days before submitting the name in a classified annex, provides to the appropriate congressional committees notice of, and a justification for, including the name in the classified annex. (3)Public availability(A)In generalThe unclassified portion of the report required by paragraph (1) shall be made available to the public, including through publication in the Federal Register.(B)Nonapplicability of confidentiality requirement with respect to visa recordsThe President shall publish the list required by paragraph (1)(A) without regard to the requirements of section 222(f) of the Immigration and Nationality Act (8 U.S.C. 1202(f)) with respect to confidentiality of records pertaining to the issuance or refusal of visas or permits to enter the United States.(4)Appropriate congressional committees definedIn this section, the term appropriate congressional committees means—(A)the Committee on the Judiciary and the Committee on Foreign Relations of the Senate; and(B)the Committee on the Judiciary and the Committee on Foreign Affairs of the House of Representatives.8.TRAP Act of 2021(a)Short titleThis section may be cited as the Transnational Repression Accountability and Prevention Act of 2021  or as the TRAP Act of 2021.(b)Transnational repression accountability and prevention(1)FindingsCongress makes the following findings:(A)The International Criminal Police Organization (INTERPOL) works to prevent and fight crime through enhanced cooperation and innovation on police and security matters, including kleptocracy, counterterrorism, cybercrime, counternarcotics, and transnational organized crime. (B)United States membership and participation in INTERPOL advances the national security and law enforcement interests of the United States related to combating kleptocracy, terrorism, cybercrime, narcotics, and transnational organized crime. (C)Article 2 of INTERPOL’s Constitution states that the organization aims [to] ensure and promote the widest possible mutual assistance between all criminal police authorities … in the spirit of the Universal Declaration of Human Rights.(D)Article 3 of INTERPOL’s Constitution states that [i]t is strictly forbidden for the Organization to undertake any intervention or activities of a political, military, religious or racial character.(E)These principles provide INTERPOL with a foundation based on respect for human rights and avoidance of politically motivated actions by the organization and its members.(F)According to the Justice Manual of the United States Department of Justice, [i]n the United States, national law prohibits the arrest of the subject of a Red Notice issued by another INTERPOL member country, based upon the notice alone. (2)Sense of CongressIt is the sense of Congress that some INTERPOL member countries have repeatedly misused INTERPOL's databases and processes, including Notice and Diffusion mechanisms, for activities of an overtly political or other unlawful character and in violation of international human rights standards, including making requests to harass or persecute political opponents, human rights defenders, or journalists. (3)Support for INTERPOL institutional reformsThe Attorney General and the Secretary of State shall— (A)use the voice, vote, and influence of the United States, as appropriate, within INTERPOL’s General Assembly and Executive Committee to promote reforms aimed at improving the transparency of INTERPOL and ensuring its operation consistent with its Constitution, particularly articles 2 and 3, and Rules on the Processing of Data, including—(i)supporting INTERPOL’s reforms enhancing the screening process for Notices, Diffusions, and other INTERPOL communications to ensure they comply with INTERPOL’s Constitution and Rules on the Processing of Data (RPD);(ii)supporting and strengthening INTERPOL’s coordination with the Commission for Control of INTERPOL’s Files (CCF) in cases in which INTERPOL or the CCF has determined that a member country issued a Notice, Diffusion, or other INTERPOL communication against an individual in violation of articles 2 or 3 of the INTERPOL Constitution, or the RPD, to prohibit such member country from seeking the publication or issuance of any subsequent Notices, Diffusions, or other INTERPOL communication against the same individual based on the same set of claims or facts;(iii)increasing, to the extent practicable, dedicated funding to the CCF and the Notices and Diffusions Task Force in order to further expand operations related to the review of requests for red notices and red diffusions;(iv)supporting candidates for positions within INTERPOL’s structures, including the Presidency, Executive Committee, General Secretariat, and CCF who have demonstrated experience relating to and respect for the rule of law; (v)seeking to require INTERPOL in its annual report to provide a detailed account, disaggregated by member country or entity of—(I)the number of Notice requests, disaggregated by color, that it received;(II)the number of Notice requests, disaggregated by color, that it rejected;(III)the category of violation identified in each instance of a rejected Notice;(IV)the number of Diffusions that it cancelled without reference to decisions by the CCF; and(V)the sources of all INTERPOL income during the reporting period; and(vi)supporting greater transparency by the CCF in its annual report by providing a detailed account, disaggregated by country, of—(I)the number of admissible requests for correction or deletion of data received by the CCF regarding issued Notices, Diffusions, and other INTERPOL communications; and(II)the category of violation alleged in each such complaint;(B)inform the INTERPOL General Secretariat about incidents in which member countries abuse INTERPOL communications for politically motivated or other unlawful purposes so that, as appropriate, action can be taken by INTERPOL; and(C)request to censure member countries that repeatedly abuse and misuse INTERPOL's red notice and red diffusion mechanisms, including restricting the access of those countries to INTERPOL's data and information systems. (4)Report on INTERPOL(A)In generalNot later than 180 days after the date of enactment of this Act, and biannually thereafter for a period of 4 years, the Attorney General and the Secretary of State, in consultation with the heads of other relevant United States Government departments or agencies, shall submit to the appropriate committees of Congress a report containing an assessment of how INTERPOL member countries abuse INTERPOL Red Notices, Diffusions, and other INTERPOL communications for political motives and other unlawful purposes within the past three years. (B)ElementsThe report required under paragraph (1) shall include the following elements: (i)A list of countries that the Attorney General and the Secretary determine have repeatedly abused and misused the red notice and red diffusion mechanisms for political purposes. (ii)A description of the most common tactics employed by member countries in conducting such abuse, including the crimes most commonly alleged and the INTERPOL communications most commonly exploited.(iii)An assessment of the adequacy of INTERPOL mechanisms for challenging abusive requests, including the Commission for the Control of INTERPOL’s Files (CCF), an assessment of the CCF’s March 2017 Operating Rules, and any shortcoming the United States believes should be addressed. (iv)A description of how INTERPOL's General Secretariat identifies requests for red notice or red diffusions that are politically motivated or are otherwise in violation of INTERPOL's rules and how INTERPOL reviews and addresses cases in which a member country has abused or misused the red notice and red diffusion mechanisms for overtly political purposes.(v)A description of any incidents in which the Department of Justice assesses that United States courts and executive departments or agencies have relied on INTERPOL communications in contravention of existing law or policy to seek the detention of individuals or render judgments concerning their immigration status or requests for asylum, with holding of removal, or convention against torture claims and any measures the Department of Justice or other executive departments or agencies took in response to these incidents. (vi)A description of how the United States monitors and responds to likely instances of abuse of INTERPOL communications by member countries that could affect the interests of the United States, including citizens and nationals of the United States, employees of the United States Government, aliens lawfully admitted for permanent residence in the United States, aliens who are lawfully present in the United States, or aliens with pending asylum, withholding of removal, or convention against torture claims, though they may be unlawfully present in the United States. (vii)A description of what actions the United States takes in response to credible information it receives concerning likely abuse of INTERPOL communications targeting employees of the United States Government for activities they undertook in an official capacity. (viii)A description of United States advocacy for reform and good governance within INTERPOL. (ix)A strategy for improving interagency coordination to identify and address instances of INTERPOL abuse that affect the interests of the United States, including international respect for human rights and fundamental freedoms, citizens and nationals of the United States, employees of the United States Government, aliens lawfully admitted for permanent residence in the United States, aliens who are lawfully present in the United States, or aliens with pending asylum, withholding of removal, or convention against torture claims, though they may be unlawfully present in the United States. (C)Form of reportEach report required under this subsection shall be submitted in unclassified form, but may include a classified annex, as appropriate. The unclassified portion of the report shall be posted on a publicly available website of the Department of State and of the Department of Justice.(D)BriefingNot later than 30 days after the submission of each report under subparagraph (A), the Department of Justice and the Department of State, in coordination with other relevant United States Government departments and agencies, shall brief the appropriate committees of Congress on the content of the reports and recent instances of INTERPOL abuse by member countries and United States efforts to identify and challenge such abuse, including efforts to promote reform and good governance within INTERPOL. (5)Prohibition regarding basis for extraditionNo United States Government department or agency may extradite an individual based solely on an INTERPOL Red Notice or Diffusion issued by another INTERPOL member country for such individual.(6)DefinitionsIn this section:(A)Appropriate committees of CongressThe term appropriate committees of Congress means—(i)the Committee on Foreign Relations and the Committee on the Judiciary of the Senate; and (ii)the Committee on Foreign Affairs and the Committee on the Judiciary of the House of Representatives. (B)INTERPOL communicationsThe term INTERPOL communications means any INTERPOL Notice or Diffusion or any entry into any INTERPOL database or other communications system maintained by INTERPOL. 